                Case 17-51249      Doc 34     Filed 11/13/18   Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                             WINSTON-SALEM DIVISION

In re:                                    )
                                          )
ELSON PAUL ECKLER JR.                     )       Case No. B-17-51249 C-13W
CRYSTAL GRACE ECKLER,                     )
                                          )
                            Debtors       )



                              WITHDRAWAL OF MOTION


       Kathryn L. Bringle, Trustee in this Chapter 13 case, respectfully withdraws the Motion
which was filed with this Court on or about November 1, 2018 (docket #31) to classify the
$6,094.05 claim of Cavalry Spv I, LLC as unsecured.




Date: November 13 2018                                          s/ Kathryn L. Bringle
KLB/VJC/ae                                                      Chapter 13 Trustee
                 Case 17-51249        Doc 34   Filed 11/13/18    Page 2 of 2

                        UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                             WINSTON-SALEM DIVISION

In re:                                     )
                                           )
ELSON PAUL ECKLER JR                       )
CRYSTAL GRACE ECKLER                       )       Case No: B-17-51249 C-13W
                                           )
                            Debtors        )


                                CERTIFICATE OF SERVICE

      THIS IS TO CERTIFY that the foregoing Withdrawal of mMotion was served on the
following parties by mailing a copy by first-class mail, postage prepaid, addressed as follows:

CAVALRY SPV I LLC
%BASS & ASSOCIATES PC
3936 E FT LOWELL RD SUITE #200
TUCSON, AZ 85712

ELSON PAUL ECKLER, JR.
CRYSTAL GRACE ECKLER
624 NOTTINGHILL DR.
WINSTON SALEM, NC 27107-7679

WENDY H JAMES
112 HARMON LN SUITE B
P O BOX 1182
KERNERSVILLE, NC 27285-1182




Date: November 12, 2018                                                  s/ Kathryn L. Bringle
KLB/VJC/ae                                                               Chapter 13 Trustee
